Citation Nr: 0938100	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an October 8, 1976, rating decision that denied 
entitlement to service connection for cervical spine disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1971 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  An October 1976 RO rating decision denied service 
connection for a cervical spine disorder; the Veteran did not 
file a timely notice of disagreement.

2.  The October 1976 RO rating decision denying service 
connection for a cervical spine disorder was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSIONS OF LAW

1.  The October 1976 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The October 1976 RO rating decision denying service 
connection for a cervical spine disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

The Veteran contends that the RO's October 1976 RO rating 
decision denying service connection for a cervical spine 
disorder involved clear and unmistakable error.  The Veteran 
argues that the RO in October 1976 failed to acknowledge any 
of the examining physicians "undiagnosed opinions" and 
grant him service connection.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non- 
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination: (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel, 6 Vet. App. 
at 245, quoting Russell, 3 Vet. App. at 313-14.

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege clear and unmistakable error 
with the requisite specificity.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  The Board will therefore adjudicate 
the merits of his claims.

The RO denied the Veteran's claim of entitlement to service 
connection for a cervical spine disorder in October 1976.  
The Veteran did not file a timely notice of disagreement with 
the RO's decision.  Therefore, the October 1976 RO rating 
decision is final.  38 U.S.C.A. § 7105(c).  One method of 
attacking the finality of those decisions is to show that 
they involved clear and unmistakable error or CUE.

The Veteran contends that clear and unmistakable error exists 
in the October 1976 RO rating decision because the RO failed 
to acknowledge any of the examining physicians "undiagnosed 
opinions" and grant him service connection.  In addition, 
the Veteran reports that the evidence of record in October 
1976 revealed that the Veteran had complaints in service, 
that a cervical spine disorder was diagnosed within the 
presumptive period after service, and that he had a cervical 
spine disorder since service.

For a finding of CUE, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Russell v. 
Principi, 3 Vet. App. at 313-14.  For the result of the 
Veteran's claim to have been manifestly changed by the RO 
consideration of this claim, it must have been absolutely 
clear at that time that a different result would have ensued.  
Otherwise, the error complained of cannot be deemed clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. at 43-44.

At the time of the RO's October 1976 RO rating decision, the 
pertinent evidence regarding the Veteran's cervical spine was 
composed of the Veteran's service treatment records and two 
VA examination reports.  The Veteran's service treatment 
records revealed that in April 1973, the Veteran was noted to 
complain of pain in the cervical spine; however, upon 
examination at separation from service in November 1975, the 
Veteran was not noted to have any cervical spine disorder.  
After VA medical examination in March 1976 the Veteran was 
noted to have an undiagnosed disease of the cervical region, 
manifested by mild neurologic deficit, right upper extremity, 
and moderate symptoms, left upper extremity.  After VA 
medical examination in September 1976, the examiner noted 
that no cervical spine disorder was found and X-ray reports 
failed to reveal any cervical spine disorder.  The Board 
notes that the Veteran submitted a report of treatment by a 
private physician, Dr. C.B.; however, this report did not 
address the Veteran's cervical spine.

The RO, in the October 1976 rating decision, determined, 
based upon the evidence of record, that the preponderance of 
the evidence was against a finding that the Veteran was 
currently diagnosed with a cervical spine disorder and, 
therefore, denied entitlement to service connection.

At the time of the October 1976 RO rating decision, the RO 
was not precluded from relying upon its own medical judgment 
to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
physician participated in the October 1976 RO rating decision 
and was a signatory to the determination.  His signature 
signified his agreement with the conclusions that the 
evidence, considered with the application of generally 
accepted medical principles, did not demonstrate that the 
Veteran had a cervical spine disorder that should have been 
service- connected.  See Bowyer v. Brown, 7 Vet. App. 549, 
552-53 (1995).  As the October 1976 RO rating decision was 
ascribed to by the medical member of the panel, it cannot be 
said that there was equipoise in the evidence supporting the 
moving party's position.  The opinion that the evidence was 
insufficient to establish service connection was supported by 
the medical member of the panel, and the other rating 
specialists apparently relied on this judgment in deciding 
the appeal.

Therefore, the Board concludes that the correct facts, as 
known at the time, were before VA adjudicators at the time of 
the October 1976 RO rating decision and that the statutory 
and regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.





	(CONTINUED ON NEXT PAGE)


ORDER

The claim to revise or reverse the October 1976 RO rating 
decision is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


